Bigelow, C. J.
The evidence which was excluded was clearly incompetent. It did not come within the recognized exceptions to the general rule by which hearsay evidence of the declarations of deceased tenants or occupants of real estate is held to be admissible on the trial of an issue of title. The questions put to the witness were not for the purpose of showing that the tenants’ ancestor, when on the land, made a declaration accompanied by any act, such as pointing out a monument or existing boundary. Nor did they tend to elicit statements by him in disparagement of his apparent title, as indicated by his possession. On the contrary, the declarations of the deceased *101occupant sought to be proved were in support of his own title, and in derogation of that of another person under whom the demandants now claim. We know of no principle on which such evidence can be deemed to be competent. Bartlett v. Emerson, 7 Gray, 174. Currier v. Gale, 14 Gray, 504. Osgood v. Coates, 1 Allen, 77. Exceptions overruled.